Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-57 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 20 Khemakhem et al. (US. 2011/0287661 A1) teaches “A modular system for plug connector modules for producing rectangular plug connectors, including a plug connector unit and a further plug connector unit, namely a plug and a counterpart plug, the plug and the counterpart plug respectively including at least one first housing frame having a plurality of plug connector modules for lines, wherein the plug connector modules are respectively received in one of a plurality of identical receiving means in the interior of the housing frame, wherein the plug connector units as the plug and the counterpart plug cooperate for plugging connection of the plug connector modules, wherein the housing frame has two parallel longitudinal side walls, which define the frame width of the housing frame and perpendicularly thereto two parallel narrow side walls which define the frame height of the housing frame, and a plurality of connecting elements are arranged along the frame width at a grid distance which corresponds to the frame height, preferably plus joint play, at each longitudinal side wall, so that a plurality of housing frames can be modularly connected together by means of their connecting elements.”(Plug connector 10, First housing frame 14, Sidewalls 50, and connecting element 64/56/96)

The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 20, these limitations, in combination with remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 20 is allowable.
Claims 21-34 are dependent on claim 20 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 35 Khemakhem et al. (US. 2011/0287661 A1) teaches “A rectangular plug connector for lines, in particular electric lines and/or for different transmission media, including a housing frame comprising a plurality of identical receiving means for a respective plug connector module in the interior of the housing frame, wherein the housing frame has two parallel side walls which define the width of the housing frame and perpendicularly thereto two parallel side walls which define the height of the housing frame, wherein the housing frame has a front part for receiving the plug connector modules, having a front side at which a plug connection of the plug connector modules can be made, wherein fixed to a rear side is a rear-side closure, in particular a rear part or a cover, which is dimensioned in matching relationship with the housing 
Khemakhem et al. (US. 2011/0287661 A1) does not teach “wherein the frame width is substantially N-times the frame height, with N being a whole number;SUPPLEMENTAL PRELIMINARY AMENDMENTPage 7Serial No: 17/135,386Docket LIP234CON Filing Date: December 28, 2020FOR SAMEthe side walls have connecting elements, in particular for positively locking connection, wherein a respective connecting element of a side wall corresponds to a connecting element of a side wall perpendicular thereto.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 35, these limitations, in combination with remaining limitations of claim 35, are neither taught nor suggested by the prior art of record, therefore claim 35 is allowable.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 39 Khemakhem et al. (US. 2011/0287661 A1) teaches “A rectangular plug connector produced from a modular system, comprising: SUPPLEMENTAL PRELIMINARY AMENDMENTPage 8 Serial No: 17/135,386Docket LIP234CON Filing Date: December 28, 2020 Title: MODULAR SYSTEM FOR PLUG CONNECTOR MODULES, PLUG CONNECTOR UNIT AND MODULAR HOUSING FRAMES FOR SAME a plurality of plug connector modules for lines; and at least one first housing frame having a plurality of identical receiving means for receiving the plurality of plug connector modules in an interior of the housing frame, wherein the plug connector modules are respectively received in the housing frame and wherein the housing frame has two parallel longitudinal side walls, which define a frame width of the housing frame and perpendicularly thereto two parallel narrow side walls which define a frame height of the housing frame; and a plurality of the connecting elements are arranged along the frame width at a grid distance which corresponds to the frame height at each longitudinal side wall, so that a plurality of housing frames are modularly connectable together by their connecting elements to form the rectangular connector.”(Plug connector 10, First housing frame 14, Sidewalls 50, and connecting element 64/56/96)

Khemakhem et al. (US. 2011/0287661 A1) does not teach “wherein the frame width is substantially N-times the frame height, with N being a whole number; wherein the longitudinal side walls and the narrow side walls have connecting elements, in 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 39, these limitations, in combination with remaining limitations of claim 39, are neither taught nor suggested by the prior art of record, therefore claim 39 is allowable.
Claims 40-57 are dependent on claim 39 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831